Citation Nr: 0718180	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	A. England-Albright, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.  The veteran died in September 2001. The 
appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to service 
connection for the cause of death, including under 
38 U.S.C.A. § 1318, and determined that eligibility for DEA 
was not established.

The veteran testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing has been 
associated with the claims file

In February 2005, the claim was remanded for further 
development, to include obtaining records of treatment 
provided the veteran just prior to his death, and a medical 
opinion on the cause of the veteran's death.

It is observed that the veteran claimed entitlement to an 
increased evaluation for his service connected histoplasmosis 
before he died.  The appellant's claim included a claim for 
accrued benefits and was filed within a year after the 
veteran's death.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. The death certificate reflects that the veteran died on 
September [redacted], 2001; the cause of death was listed as acute 
pulmonary edema due to congestive heart failure, due to 
cancer of the right lung with metastases.

2. At the time of the veteran's death, his service-connected 
disability was histoplasmosis, disseminated, involving the 
lung, liver, and kidney, evaluated as zero percent disabling 
from January 1973.  

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
contributed to the cause of his death.

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death, or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for DIC are not met.  38 U.S.C.A. §§ 
101(24), 1101, 1131, 1137, 1310, 1318, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.22, 3.303, 3.307, 3.309, 3.312 
(2006).

3.  Eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 
is not established.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2002, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2002 rating decision, following the provision of 
notice. The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no effective date for award 
of benefits will be assigned as the claim for service 
connection for the cause of death was denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

VA has obtained the veteran's service medical records, 
assisted the appellant in obtaining evidence, and obtained a 
VA medical opinion as to the cause of the veteran's death.  
The appellant as been afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

The appellant advised that the veteran began receiving 
treatment from VA in 1976.  Records from 1976 to 2000 are not 
of record.  VA treatment records just prior to the veteran's 
death have been obtained, along with a medical opinion as to 
the etiological relationship, if any, between the cause of 
the veteran's death and his service-connected disability.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Service Connection for Cause of Death

The appellant argues that the veteran's service connected 
histoplasmosis contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The death certificate reflects that the veteran died on 
September [redacted], 2001.  The cause of death was listed as acute 
pulmonary edema, which was due to or as a consequence of 
congestive heart failure, which was due to or as a 
consequence of cancer of the right lung with metastases.  
Results of an autopsy showed that COPD in the form of 
advanced pulmonary emphysema was considered a contributory 
factor.  

A December 1967 rating decision granted service connection 
for histoplasmosis disseminated, involving the lung, liver, 
and kidney, and assigned a convalescence rating of 100 
percent effective from November 17, 1967.  In an October 1972 
rating decision, the evaluation was reduced to zero percent, 
effective January 1, 1973.  

A total combined evaluation of 100 percent was in effect from 
November 1967 to December 1972, and a total combined 
evaluation of zero percent was in effect from January 1973 to 
the date of the veteran's death.  

Service medical records reflect that the veteran was treated 
for histoplasmosis, including with Amphotericin B during 
service, with residuals of Amphotericin B toxicity, abnormal 
pulmonary function and possible permanent renal damage.  A 
Report of Medical Board Evaluation dated in October 1967 
shows that the veteran was discharged with a diagnosis of 
disseminated histoplasmosis and residuals of toxicity, 
Amphotericin B.  His report of medical examination at 
discharge reflects findings of split M-1 and presystolic 
gallop sound, palpable spleen, and Morbilliform type skin 
eruption, with non-pathologic nodes.  Chest X-rays evidenced 
diffuse, ill-defined density in both lung fields.  In Block 
74, summary of defects and diagnosis, the report of medical 
examination at discharge reveals diagnoses of disseminated 
histoplasmosis and residuals of toxicity, Amphotericin B. 
These records show no findings or diagnoses of pulmonary 
edema, heart disease, lung cancer, or of COPD, including 
emphysema.

VA examination conducted in September 1972 revealed diagnoses 
of malnutrition and a history of histoplasmosis, disseminated 
and involving lungs, liver, bone marrow and kidneys, absent 
current residual pathology.  These records show no complaints 
of diagnoses of pulmonary edema, heart disease, lung cancer, 
or COPD, including emphysema.
Thereafter, the first medical evidence of pulmonary edema, 
heart disease, lung cancer, and COPD, including emphysema is 
in VA treatment records in 2001.  The appellant asserted that 
the veteran first began treatment, for unspecified 
conditions, in 1976.  Viewing this statement in the light 
most favorable to the appellant, and assuming, without 
finding, that such treatment included treatment for lung and 
heart symptoms, this would establish onset of these 
conditions as early as 1976.  Yet, this is still many years 
after the veteran's discharge from active service in 1967.  

The veteran died in September 2001.  Private medical 
treatment records and hospital records just prior to the 
veteran's death show that he was admitted with the following 
diagnoses:  carcinoma of the lung with metastasis, 
hypertension, congestive pulmonary disease (COPD), 
hyperlipidemia, and hypercalcemia.  After his death, an 
autopsy was performed and the death was found to be due to 
carcinoma tosis due to bronchogenic carcinoma of the right 
lower lobe, non small cell type and the tumor extending into 
the right liver.  COPD in the form of advanced pulmonary 
emphysema was considered a contributory factor.  

There are no medical findings or opinions tending to link the 
veteran's pulmonary edema, congestive heart failure, lung 
cancer, or COPD including emphysema to his active service.  

As pulmonary edema, congestive heart failure, lung cancer, or 
COPD, including emphysema were not incurred during the 
veteran's active service, and as the record presents no 
medical opinions or findings relating these conditions 
etiologically to the veteran's active service, there is no 
factual basis to associate the veteran's fatal pulmonary 
edema, congestive heart failure, lung cancer, or COPD to 
service.  38 U.S.C.A. § 1131, 1137; 38 C.F.R. § 3.303, 3.307, 
3.309.  

The remaining question is whether the service-connected 
histoplasmosis contributed to the cause of the veteran's 
death.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

The appellant argues that the veteran's histoplasmosis 
contributed to the veteran's death.  However, she has not 
submitted any medical evidence to support her claim.

Notwithstanding, and because the service-connected 
histoplasmosis was shown in service medical records to be 
productive of abnormal pulmonary function, a VA medical 
opinion was obtained.  

An opinion was obtained from a VA medical officer in December 
2002.  The physician replied that histoplasmosis involving 
the lung, liver and kidney had no relationship to cancer, 
because it is a fungus like infection.  However, the 
physician did not indicate that he had reviewed the veteran's 
claims file.

In February 2005, the claim was remanded to obtain VA records 
accorded the veteran prior to his death, and thereafter, to 
obtain another medical opinion.

The resultant VA opinion is dated in December 2006.  The 
examiner noted the veteran's treatment inservice for 
histoplasmosis, including with Amphotericin B, and the 
findings of abnormal pulmonary function with moderately 
severe obstructive and restrictive disease.  He also noted 
the finding of possible permanent renal damage, which the 
physician opined would only be demonstrable on renal biopsy.  
The examiner observed that the immediate cause of death was 
acute pulmonary edema, congestive hear failure, and cancer of 
the right lung with metastasis, with additional diagnoses at 
death of hypertension, COPD, hyperlipidemia, and 
hypercalcemia.  The examiner noted that the record also 
reflected that the veteran fell and sustained a fracture at 
the C6 vertebrae in the days before his death.  The examiner 
opined that it was not at least as likely as not that the 
veteran's histoplasmosis caused or significantly contributed 
to the cause of the veteran's death, or that it accelerated 
the veteran's death.  Treatment records prior to the 
veteran's death did not mention histoplasmosis.  Rather, his 
primary diagnosis was carcinoma of the lung with metastases 
and secondary hypertension and COPD.  Therefore, the examiner 
opined, it was also not likely that the histoplasmosis played 
a significant role in the veteran's demise, i.e., it did not 
significantly contribute to the cause of the death, nor did 
it significantly accelerate his death.  The examiner stated 
that he had reviewed the entire claims file, to include 
service medical records. 

The Board finds the opinion proffered by the VA examiner to 
be probative.  See Grover v. West, 12 Vet. App. 109, 112 
(1999).  

There are no other medical findings or opinions discussing a 
possible relationship between the veteran's service-connected 
histoplasmosis and the cause of the veteran's death.  

In the absence of competent medical evidence that the fatal 
pulmonary edema, congestive heart failure, and lung cancer, 
or the COPD, including emphysema, were related to service, or 
that the service-connected histoplasmosis caused or 
significantly contributed to the cause of the veteran's 
death, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, or to 
the veteran's service-connected histoplasmosis, her 
statements and testimony do not constitute competent medical 
evidence in support of the claim. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 C.F.R. § 1318; 
38 C.F.R. § 3.22.  

The record shows, however, that the veteran had a combined 
rating of 100 percent from November 1967 to December 1972, 
but was reduced to zero percent in January 1973 and had a 
combined rating of zero percent from 1973 to the time of his 
death.  As such, the veteran was not in receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory 10 year period of time prior to his death.  
He was not in receipt of a 100 percent disability rating for 
service-connected disabilities for a period of time from 
release from active service to a period of time at least five 
years immediately preceding death.  There is no evidence that 
the veteran was a prisoner of war.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021. Service connection for the cause of 
the veteran's death has been denied, and there is no evidence 
that the veteran was, at the time of death, permanently and 
totally disabled as the result of a service-connected 
disability.  Therefore, the criteria for eligibility for 
educational assistance under the provisions of Chapter 35 
have not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1318, 38 C.F.R. § 3.22 is denied.

Eligibility to DEA under 38 U.S.C.A. § Chapter 35 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


